17 F.3d 394
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph Michael GIENIEC, Plaintiff-Appellant,v.Larry V. ERICKSON;  Spokane County;  Spokane County Sheriff,Defendants-Appellees.
No. 91-35780.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 5, 1994.*Decided Feb. 1, 1994.

Before:  WRIGHT, CANBY, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
The parties are familiar with the facts, so we need not recite them here.

DISCUSSION

3
Gieniec contends on appeal that the district court abused its discretion under 28 U.S.C. Sec. 1915(a) by requiring him to pay, as a condition to proceeding in forma pauperis, the entire filing fee pursuant to an installment agreement with an initial $20 payment, plus $5 per month thereafter.  Gieniec also filed a second application to proceed in forma pauperis.   No financial information accompanied this second application.  Failure to provide that financial information was an alternative basis for the dismissal without prejudice of Gieniec's complaint.


4
This court may affirm on any basis finding support in the record.   Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990).  The district court's dismissal of the complaint without prejudice for failure to supply financial information in support of the application was well within its discretion.  "When a claim of poverty is made under section 1915, it is proper and indeed essential for the supporting affidavits to state the facts as to affiant's poverty with some particularity, definiteness and certainty."   United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal quotation omitted), cert. denied, 455 U.S. 958 (1982).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3